DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/606,883, application filed on 10/21/2019.  Claims 1-11 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 11/25/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galin et al. (US PG Pub No. 2018/0201142).

7.          With respect to claim 1, Galin teaches:
	A charging plug for a motor vehicle (see charging plug for charging a motor vehicle, Fig 12, para 15, 58, 15, 16, 17B), comprising: 
having a connection module (see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165); and 
having a load contact module (see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165); 
wherein the connection module is connectable to supply lines for supplying power (see connection pins to power source, para 165), 
wherein the load contact module has a load contact for transmitting charging power (transmitting charging power to vehicle, para 164-166),  and 
wherein the load contact module is detachably and replaceably secured to the connection module, wherein the load contact module has a temperature sensor (see different portions of charging gun, detachable portion, Fig 17C). 

8.          With respect to claim 2, Galin teaches:
wherein the temperature sensor is enclosed, at least in sections, by a housing of the load contact module (see sensors for measuring parameters such as temperature, para 12; sensors/sensor interfaces may include temperature sensors to measure temperatures, para 76; see description of add-on 1712 or 1710 including sensors for measuring temperature, para 189-192). 

9.          With respect to claim 3, Galin teaches:
wherein: the load contact has an opening for receiving a contact pin, wherein the temperature sensor is situated at a distance from the opening (sensors for measuring parameters such as temperature, para 12; sensors/sensor interfaces may include temperature sensors to measure temperatures, para 76; see description of add-on 1712 or 1710 including sensors for measuring temperature, para 189-192; see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165). 

10.          With respect to claim 4, Galin teaches:
wherein: the load contact is accommodated in an axially extended housing section; and the temperature sensor is accommodated in a radially extended housing section that protrudes from the axially extended housing section (see temperature sensors at contacts/pins of radially shaped contact/load connector of charging gun 17C, sensors for measuring parameters such as temperature, para 12; sensors/sensor interfaces may include temperature sensors to measure temperatures, para 76; see description of add-on 1712 or 1710 including sensors for measuring temperature, para 189-192; see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165).

11.          With respect to claim 5, Galin teaches:
wherein: the temperature sensor rests on a circuit board, wherein the circuit board has a contact element for connecting the temperature sensor to the connection module (see temperature sensor on circuit board at charging gun connector, see temperature sensors at contacts/pins of radially shaped contact/load connector of charging gun 17C; sensors for measuring parameters such as temperature, para 12; sensors/sensor interfaces may include temperature sensors to measure temperatures, para 76; see description of add-on 1712 or 1710 including sensors for measuring temperature, para 189-192; see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165). 

12.          With respect to claim 6, Galin teaches:
wherein: the contact element is a plug-in connector, which with one or more contacts rests in one or more complementarily shaped receptacles of the connection module (see temperature sensors at contacts/pins of radially shaped contact/load connector of charging gun 17C; sensors for measuring parameters such as temperature, para 12; sensors/sensor interfaces may include temperature sensors to measure temperatures, para 76; see description of add-on 1712 or 1710 including sensors for measuring temperature, para 189-192; see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165). 

13.          With respect to claim 7, Galin teaches:
wherein: the contact element and/or the circuit board are/is braceably situated against the connection module in an elastic manner (see circuit placed within charging gun connection portions, para 185-192). 

14.          With respect to claim 8, Galin teaches:
wherein: the circuit board is connected to the load contact via a leaf spring (circuit placed within charging gun connection portions, para 185-192). 

15.          With respect to claim 9, Galin teaches:
wherein: the contact element has two contacts that are designed as axially protruding profiles (see temperature sensors at contacts/pins of radially shaped contact/load connector of charging gun 17C, sensors for measuring parameters such as temperature, para 12; sensors/sensor interfaces may include temperature sensors to measure temperatures, para 76; see description of add-on 1712 or 1710 including sensors for measuring temperature, para 189-192; see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165). 

16.          With respect to claim 10, Galin teaches:
(see circuit placed within charging gun connection portions, para 185-192); and/or 
an active cooling device for cooling the charging plug is provided in a charging plug housing (8) in which the connection module rests, the temperature sensor being situated at a distance from the active cooling device (see sensor interface for controller and controlling parameters such as temperature, para 170-179).

17.          With respect to claim 11, Galin teaches:
a load contact for transmitting charging power (see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165), 
wherein the load contact module is detachably and replaceably connectable to a connection module of the charging plug, comprising a temperature sensor (see different portions of charging gun, detachable portion, Fig 17C; temperature sensors at contacts/pins of radially shaped contact/load connector of charging gun 17C, sensors for measuring parameters such as temperature, para 12; sensors/sensor interfaces may include temperature sensors to measure temperatures, para 76; see description of add-on 1712 or 1710 including sensors for measuring temperature, para 189-192; see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851